DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 7/1/22, with respect to claims 1-9 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the arguments and terminal disclaimer filed, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display device comprising: a first flexible substrate; a second flexible substrate; an electrode layer provided on the first flexible substrate, and a TFT circuit formed on the first flexible substrate, wherein the first flexible substrate has a first light transmission chromaticity coordinates (x1,y1), the second flexible substrate has a second light transmission chromaticity coordinates (x2,y2), and wherein x1-x2≥0.002 or y1-y2≥0.002, in combination with the remaining features recited in the claim. 
The prior art of Hoshino (US 2005/0179828 A1) discloses a first electrode; a second electrode; wherein the first electrode has a first light transmission chromaticity coordinates (x1,y1), the second electrode has a second light transmission chromaticity coordinates (x2,y2), and wherein x1-x2≥0.002 or y1-y2≥0.002 (Hoshino, Paragraphs 0049-0054). Hoshino fails to disclose flexible substrates and the light transmission chromaticity coordinates related to the substrates. The prior art of Suzuri (US 2014/0021462 A1 of record) discloses first and second flexible substrates (Suzuri, Paragraph 0120) but fails to disclose the related light transmission chromaticity coordinates. The prior art of Lu (US 2019/0094581 A1) discusses the use of different light transmission chromaticity coordinates (Lu, Paragraph 0059). However, Lu fails to disclose an importance of having a particular difference in the light transmission chromaticity coordinates and does not provide any motivation to optimize said difference. 
Therefore, Claim 1 is allowed. Claims 2-9 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871